Citation Nr: 1453900	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-13 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that granted the Veteran's claim of entitlement to service connection for hearing loss at a noncompensable level.  The Veteran disagrees with the level of disability assigned.  A videoconference hearing was held before the undersigned Acting Veterans Law Judge in November 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regretfully, the Board finds that a remand is warranted in this case.

Specifically, the Veteran indicated in his November 2013 hearing that his condition had become worse.  He also specifically noted that he had received hearing aids since his last VA examination in August 2010, further indication of the increase in severity of his hearing loss since that last examination.  While the Veteran's VA treatment records in 2009 clearly show that he had already received hearing aids, it appears that the Veteran received new hearing aids, which he feels is indicative of increased disability, and this also indicates there are outstanding relevant VA treatment records that have not been associated with the Veteran's claims file, either the virtual or physical file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


Since there is evidence of an increase in the severity of the Veteran's condition since his last VA examination, and since there is evidence of outstanding treatment records, the Board finds it must remand this claim in order that the Veteran may be provided with a current VA examination that adequately addresses the current level of severity of his service connected hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he provide all the names and addresses, as well as any required waivers for disclosure of information, of any health care providers who have recently treated him for hearing loss. Specifically, please obtain all relevant treatment records from VA medical facilities from August 2010 to the present.

2. After the above development has been completed, and any relevant records associated with the Veteran's claims file, have the Veteran scheduled for a VA audiological examination.  All appropriate tests should be conducted. 
The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file. 

If possible, pure tone thresholds at 1000, 2000, 3000, and 4000 hertz should be recorded for each ear, and a puretone threshold average derived for each ear, as well as a controlled speech discrimination score for each ear, in accordance with 38 C.F.R. §§ 4.85 and 4.86.

The examiner should render specific findings as to the impact of the service-connected bilateral hearing loss on the Veteran's ability to work, as well as its effects on everyday life.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

3. After completion of the above requested development, and any other development deemed warranted by the record, the RO should adjudicate the claim on appeal in light of all pertinent evidence (to specifically include all that added to the record since the issuance of the last SSOC on the matters on appeal) and legal authority.  The RO must provide adequate reasons and bases for its determinations.   If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC), and afford them the opportunity to provide written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



